Title: To James Madison from John Mathieu, 2 September 1801
From: Mathieu, John
To: Madison, James


					
						Sir
						Naples 2d. September 1801.
					
					I pray your refference to my last 10th. July; in which conformable to my duty, I had the honor to hand you, the Statement of the ships from the United States which came to this port, to Messina & Palermo, since the 1st. January till the 30th. of June, which I hope you have received, as I have sent duplicates, Via London & Hamborough.
					The favor of your kind letter 21. May last I have received, in which you are pleased to give me instructions for my government, with regard to our Squadron, which you inform me shall come into the Mediterrenean.  As I have previously been informed of the coming of Said fleet, I have taken the necessary Precautions & given our Consular Agents opportune Instructions.
					Captains Ramsdell & Davis of Philadelphia contrary to the laws of the U.S. & my entreaties have left on shore Sailors, whom I have been obliged to Send by land to Leghorn to be embarked on board of an American Ship the only lying in these ports, for fear of the Tripolines.  The Expences attending their Journey amounts to $115:59. For which sum I have taken the liberty to draw on you in favor of Messrs. Falconnet & Co., which I hope you will honor according to the enclosed account.
					These five years that I have discharged the Office of Consul for the U.S. here, I have never applied to Government for the different expences I have been at; but I cannot do less than to apply now, to hinder Captns. to domineer over, & arbitraly to leave on shore the Subjects of the U.S. contrary to our laws, which you alone can enforce.  With the Utmost respect & difference I remain Sir Your most Obedient & most Hble servant
					
						John Mathieu
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
